Citation Nr: 1612442	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  07-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976, with additional service in the Alabama Army National Guard from June 1988 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and January 2006 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was remanded in July 2011, June 2013, and September 2014, for further development.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for CAD and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated in service and a psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A Dingess/Hartman letter dated March 2006 and a subsequent letter dated in January 2007 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability has been obtained.  If the records could not be obtained by the RO, the RO informed the Veteran of such in March 2012 and May 2014 notification letters, and gave the Veteran the opportunity to supplement the record.  The Veteran was not prejudiced by the lack of records.

A VA examination adequate for adjudication purposes was provided to the Veteran in December 2011 in connection with his claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his acquired psychiatric condition in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In its July 2011 decision, the Board remanded the Veteran's claim in order to request records from VA and non-VA treatment sources, obtain records of the Veteran's psychiatric treatment in service, determine possible herbicide exposure, obtain complete copies of the Veteran's service personnel records from his period of Army Reserve service from November 1976 to June 1978, obtain dates of service and service personnel records from his period of time serving in the Alabama Army National Guard, and schedule the Veteran for a VA examination for his psychiatric condition.

In June 2013, the Board remanded the Veteran's claim in order to verify the specific dates of the Veteran's active duty, ACDUTRA, and INACDUTRA dates, obtain the Veteran's service personnel records from his National Guard service, and verify the Veteran's 1997 hospitalization at a U.S. Air Force Hospital in Panama.  The remand directives also requested addendum opinions from VA examiners regarding the Veteran's psychiatric condition.

In September 2014, the Board remanded a third time, in order to obtain inclusive dates of the Veteran's ACDUTRA and INACDUTRA dates during the Veteran's time in service in the National Guard.  Additional addendum opinions were requested for the Veteran's psychiatric condition because the previous examination was inadequate.

In September, November and December 2011, August 2012, and August and October 2013, the RO obtained the Veteran's personnel records and service treatment records from his period in the Alabama Army National Guard and in the Reserves.  With regard to obtaining records of VA and non-VA treatment, the Veteran was supplied with a notification letter, and in response submitted VA Forms 21-4142 for several private treatment providers.  The RO obtained records from all but three of these treatment providers; the Veteran was notified of the RO's inability to obtain those records and was afforded the opportunity to supplement the record in March 2012.  The Veteran's records of inpatient and outpatient psychiatric treatment in service were also obtained.  The Veteran received a VA examination for his psychiatric condition in December 2011.  In August 2012, the JSRRC submitted a formal finding regarding lack of information needed to corroborate a claim associated with the exposure to herbicides. 

The RO requested records from the Air Force Hospital in March and April 2014, and received a negative response in May 2014.  In a May 2014 notification letter, the Veteran was informed of the RO's inability to obtain these records and was afforded the opportunity to supplement the record.  Additionally, the RO obtained dates of service for the Veteran's time in the Alabama Army National Guard from the Alabama Adjutant General and the Defense Finance and Accounting Services, which verified the Veteran's periods of ACDUTRA and INACDUTRA in February 2015.  Finally, in January 2015, a VA examiner provided an adequate addendum opinion with regard to the Veteran's claim for service connection for an acquired psychiatric condition.  Although the remand directives indicated that the examination should be completed after the verification of the Veteran's ACDUTRA and INACDUTRA dates, the Board finds this deviation to be nominal, because the Veteran's claim for an acquired psychiatric condition stemmed from an incident during active duty service and not during service in the National Guard.

The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, an acquired psychiatric condition) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran had no psychiatric condition noted on his entrance examination.  In May 1975, the Veteran reported to sick call seeking a refill in "nerve pills" for anxiety that had been prescribed to him by a civilian doctor when he was on leave.  At the time, the Veteran admitted to past drug use and dissatisfaction with his life.  He was currently feeling anxiety and was referred to a mental hygiene clinic, where he was admitted.  His treatment records indicated he had an increase in confusion, depression and strange thoughts, and that his affect was blunted.  An initial impression was paranoid schizophrenia; however, by the end of his stay with the mental hygiene clinic, the Veteran was diagnosed with a personality disorder.  On his September 1976 separation examination, his psychiatric condition was marked as normal.

In September 1982, the Veteran underwent a VA neuropsychiatric examination.  At the examination, the Veteran described his psychiatric condition as poor, and indicated that he could not work well under pressure, and that he had difficulty sleeping and occasionally felt disoriented due to stress.  He also indicated that he had difficulty sitting calmly for long periods of time.  The VA examiner described the Veteran's condition as mild to moderate, and diagnosed adjustment reaction with mixed emotional feature and atypical associative disorder.  He noted that external precipitating stress was undetermined, indicating that the Veteran saw no combat or overseas duty, and was given and honorable discharge with no disability.  The examiner also indicated that premorbid personality and predisposition were undetermined.  

In October 1982, the Veteran submitted a lay statement, indicating that he had depression and it had occurred since service.  He noted what he described as his "nervous breakdown" in service, and also poor treatment by his supervisors.  He described symptoms of difficulty sleep and relaxing, and memory problems.  He also noted that he had received valium prescriptions from "various doctors."

In reports of medical examination from the Veteran's time in the Alabama Army National Guard, his psychiatric condition was marked as normal in June 1988, September 1992, November 1993, January 1996, and June 2002.  He also marked his condition as normal in reports of medical history from June 1988, September 1992, November 1993, and June 2002.  In January 1996, he marked "don't know," but all the items in the same column were also marked "don't know," leading to the conclusion that the Veteran likely intended to mark the column as negative.  Additionally, service treatment records from the Army National Guard in 1996, 1998, 1999, 2001, and 2003 show treatment for hypertension and diabetes mellitus, type II, but not for any psychiatric condition.

In August 2005, Dr. E.A.C., one of the Veteran's private physicians, submitted statements indicating that the Veteran was treated for nerves, depression, and multiple somatic complaints, for which he was currently treated by Ambien and Paxil.

In November 2005, the Veteran submitted a lay statement indicating that he had been treated for a psychiatric condition since discharge, and that he had difficulty sleeping.  In other lay statements, the Veteran noted that he took Prozac and Ambien, though was previously treated by Paxil, and that he had psychiatric problems upon enlistment because he did not want to kill anyone, and was thus labeled 4F; however, he eventually enlisted.

Also in November 2005, Dr. A.B., another private physician, submitted a lay statement indicating that the Veteran suffered from a stress disorder and depression.

In April 2007, the Veteran was diagnosed with anxiety and depression in private treatment records, and was given a refill of his medication.

In April 2008, a letter from a private clinic noted that the Veteran was very anxious, and that he suffered from anxiety and depression, which seemed to have started after his experience in the Vietnam War.

In private treatment records for the Veteran's heart conditions from 2008-2009, Dr. P.A.L., another of the Veteran's private doctors, consistently found no presence of delusions and fearfulness, and at least once, found no incidence of anxiety or depression. 

In December 2011, the Veteran underwent a VA examination.  At the examination, the VA examiner noted that the Veteran was reporting clinically significant symptoms of anxiety and depression, but that the symptoms did not meet the criteria for a specific mood or anxiety disorder; she noted that the Veteran appeared to have a mixed anxiety-depressive disorder, and thus diagnosed anxiety disorder, NOS.  The examiner found the Veteran's current diagnoses to be less likely than not related to service, citing a lack of treatment in service, missing records of the Veteran's in-service hospitalization, and a lack of formal mental health treatment since service.

In July 2011, October 2011, and January 2012, Dr. M.K., another private treating physician, noted that the Veteran was depressed, but had no suicidal ideation, and that he was strongly encouraged to cut down on alcohol consumption.

In October 2013, the Veteran's employer submitted a lay statement indicating that the Veteran was a good employee, but that his medication occasionally left him disoriented and unable to work.

In January 2015, an addendum opinion was issued, incorporating the new service treatment records from the Veteran's inpatient stay in service.  The examiner opined that the Veteran's currently diagnosed anxiety disorder less likely than not began in or was related to the Veteran's service.  As rationale, the examiner noted that the Veteran was hospitalized in 1975, and received a provisional diagnosis of schizophrenia; however, at the time of discharge, the Veteran was diagnosed instead with a personality disorder.  The examiner also indicated that since service, the Veteran has not received any formal mental health treatment; he was prescribed his current psychiatric medication by his cardiologist.  The examiner noted that there was a letter from 2005 from a cardiologist describing anxiety and depression, but that it did not establish continuity of symptoms since military discharge, nor did it establish a relationship between the current symptoms and the in-service symptoms.  Though the Veteran self-reported continuous symptoms since service, this report contradicted the report of physical examinations from the National Guard.

The Veteran has a current psychiatric condition, and has an in-service incident; namely, his 1975 in-patient treatment.  However, it is less likely than not that the Veteran's current condition was caused by or related to any incident in service.

The Board gives significant weight to the conclusion of the VA examiner, because the examiner has performed full and thorough review of the record and has medical expertise in psychological treatment.  In 1975, the Veteran was diagnosed initially with a provisional diagnosis of schizophrenia, but eventually was diagnosed with a personality disorder in service.  Personality disorders are specifically not diseases or injuries for VA purposes. 38 C.F.R. § 3.303(c) (2015).  Accordingly, the Veteran's diagnosis of a personality disorder does not provide evidence that the Veteran had a diagnosis of a psychiatric disorder for VA purposes.  The Veteran showed no signs of another psychiatric condition in service.

The Veteran submitted lay statements and indicated at his VA examination that he has had continuous psychiatric symptoms since service.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to testify that he had some kind of psychiatric symptoms; however, he lacks the requisite medical knowledge and training to assert that his symptoms reached a level of clinical diagnosis, or whether his symptoms were related to his personality disorder or another psychiatric condition.  

Additionally, the Veteran had medical records from throughout his time serving in the Alabama Army National Guard, all of which indicated that he had no psychiatric condition.  These records are highly probative because they are contemporaneous with his service. Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran's lay evidence that he had psychiatric symptoms throughout that period are probative evidence, but they are based on history provided by the Veteran years later and are thus less probative than the contemporaneous medical records.  Id.

It is less likely than not that the Veteran's current anxiety disorder was caused by or related to any incident in service, including the Veteran's in-patient treatment for a personality disorder.


ORDER

 Service connection for an acquired psychiatric disorder is denied.


REMAND

In its September 2014 remand directives, the Board specified that records from the Defense Finance and Accounting Services, indicating periods of ACDUTRA and INACDUTRA, should be obtained prior to requesting addendum opinions of the Veteran's VA examiners regarding his current condition.  Both addendum opinions were obtained in January 2015, but the verification of the Veteran's dates of ACDUTRA and INACDUTRA service were not associated with the claims file until February 2015.

The deviation from the remand directives was considered nominal with relation to the Veteran's claim for an acquired psychiatric condition, because that claim stemmed from an incident during active duty service and not during service in the National Guard.  However, the Veteran's claims for service connection for CAD and hypertension may be related to the Veteran's National Guard service, and indeed, the September 2014 remand directives specified that the examiner opine whether the conditions are related to any dates of ACDUTRA.  Because the official record of the Veteran's dates of ACDUTRA and INACDUTRA were not obtained until after the addendum opinion for the Veteran's heart conditions was issued, the RO failed to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the case must be remanded for compliance with these directives.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner that conducted the December 2013 VA heart and hypertension examination, if available, for an addendum opinion to assess the nature and etiology of the currently diagnosed hypertension and heart condition, including but not limited to coronary artery disease, and their relationship to service, if any. If the December 2013 VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.

The claims folder and a copy of this remand must be made available to the examiner. The examiner should note in the examination report that the claims folder has been reviewed. 

The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed hypertension and heart condition, including but not limited to coronary artery disease, was/were manifested during the period of active service from November 1973 to November 1976 or within one year after discharge from service. In this regard, the Veteran has reported that he experienced chest pain during this period of service while running. If not, the examiner is asked to express an opinion as to whether the currently diagnosed hypertension and heart condition is/are at least as likely as not (i.e., 50 percent or greater possibility) related to that period of active service. The examiner is asked to discuss the significance, if any, of the Veteran's non-service-connected type II diabetes mellitus in reaching this conclusion. See Dr. Lodewick's July 2004 statement. The examiner must provide a complete rationale for any stated opinion.

If the responses above are negative, the examiner is asked to address whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the hypertension and coronary artery disease (or any heart condition) was/were incurred during a period of National Guard active duty for training (ACDUTRA) or that they were aggravated (i.e., permanently worsened) beyond their natural progression during a period or periods of ACDUTRA.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


